Citation Nr: 0808853	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
December 1984.  As a result of his disabilities the veteran 
was medically retired.  The veteran passed away in February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that the appellant was 
not the surviving spouse of the veteran.

In May 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran and appellant were married in February 1983 
in Italy.

2.  The veteran and appellant were divorced as of January 
2003.

3.  The veteran's death certificate records that he was 
divorced at the time of his death.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits.  38 
U.S.C.A. §§ 101(14), 1311(e) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(j), 3.5 (a)(1); 3.50, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse or in the case of temporary separations) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.53.  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  38 C.F.R. § 3.53(b).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

The records show that the veteran was medically boarded out 
of the service and received a medical retirement due to 
thromboembolic disease and recurrent intermittent myalgias 
and arthralgias.

The veteran died in February 2004 of service-connected 
disabilities.  The appellant claims entitlement to DIC 
benefits as his surviving spouse.  The veteran's death 
certificate records that he was divorced at the time of his 
death.  Also, Box 18 of the death certificate (Surviving 
Spouse) was empty.

The record shows that the appellant and the veteran were 
married in Italy in February 1983.  In October 1995, the 
Italian Court approved personal separation of the spouses.  A 
decree of "cessation of the civil effects of matrimony" 
dated in January 2003 was issued by the Court of Brindisi, 
Section Civil, Italian Republic.  The decree stated that both 
the veteran and the appellant were represented by counsel.  
It was noted that in the course of the years following 
approval of separation there had not taken place episodes of 
reconciliation.  The decree noted that the appellant appeared 
in Court with an appearance filed in June 2001, with which, 
although not opposing cessation of the civil effects of the 
matrimony, she had requested a partial review, as far as the 
economic conditions.  It was also noted that the veteran had 
constituted another nuclear family and was united with 
another person from whom he had two other children.  

The appellant has asserted that the January 2003 judgment of 
divorce between herself and the veteran is invalid and that 
she was unaware of its existence.  

To support her contention that she was married to the veteran 
at the time of his death, the appellant has submitted a 
Certificate issued by the City Hall of Cisternino dated in 
April 2005, indicating that the veteran and the appellant 
were married in February 1983.  There was no indication of 
dissolution of the marriage.  In addition, the appellant has 
submitted a Family Certificate as well as a Certificate of 
Residency which lists all the family members living at that 
address, including the veteran.  The appellant testified at 
her Board Central Office hearing that her lawyer abandoned 
her case in 2001 even though the divorce certificate says she 
was represented by the lawyer.  She also noted that Italian 
law would not allow her to use her married name if she was 
divorced and that she used her voter card to vote.  The voter 
card indicated she was married.  Lastly, the appellant 
testified that she was issued a Military Dependent ID card 
which signifies that the U.S. Military acknowledged that she 
was legally married because they do not issue ID cards to 
divorced spouses.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant is the surviving spouse of the veteran.  
The evidence shows that the veteran and appellant were 
divorced in January 2003.  The veteran's death certificate 
notes that he was divorced.  The appellant's submitted Family 
Certificate as well as a Certificate of Residency does not 
support the appellant's claim that she was married to the 
veteran at the time of his death.  In fact, it does not 
accurately reflect that he was a resident of the town or a 
member of the household since the divorce decree notes that 
they had not lived together since 1995 and he had 
subsequently returned to the United States.  As for the 
voting card, the card itself does not indicate that the 
veteran was married or prove a current marriage at the time 
of the veteran's death.  The card does not note the veteran's 
name at all.  She argues that by virtue of noting her married 
name on the voter card, the card also notes her maiden name, 
which is proof of a valid marriage.  The appellant has not 
submitted evidence to support her claim that Italian law 
prohibits a divorced woman from using her married name.  The 
appellant has also not provided documents from the Italian 
Court that the divorce decree was not valid.

The Board notes that the appellant's claim that issuance of a 
Military ID card is proof of a valid marriage is inaccurate.  
The Uniform Services Former Spouse Protection Act and the 
Soldiers & Sailors Civil Relief Act provide certain 
circumstances in which an ex-spouse who has not remarried can 
qualify for an ID card and other benefits.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
The Board finds the statements supporting the alleged 
marriage are not creditable.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (Holding that interest in the outcome 
of a proceeding may affect the credibility of testimony.)  
Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant's claim is denied.

Duties to notify and assist 

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to VA benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


